Citation Nr: 9934131	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-17 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement an evaluation in excess of 50 percent for 
post traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than April 21, 
1998 for the assignment of a 50 percent evaluation for PTSD.


REPRESENTATION

Appellant represented by:	James w. Stanley Jr.


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1965.  He served in Vietnam from July 1963 to June 
1964.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of September 1998 and 
February 1999, from the North Little Rock, Arkansas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's PTSD is currently manifested by complaints 
of disturbed sleep, difficulty concentrating, and loss of 
pleasure in activities he used to be interested in, and 
social isolation.

3.  The veteran submitted a formal claim for service 
connection for PTSD in April 1998.  It was received by the RO 
on April 21, 1998.

4.  In February 1998 the veteran's representative submitted a 
psychological evaluation report which had been completed that 
month.  The veteran's representative did not identify the 
benefit sought.

5.  A power of attorney for the veteran's representative was 
not executed until April 14, 1998.



CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation, in excess of 50 
percent, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.125 Diagnostic Code 
9411 (1999).

2.  The criteria for an effective date prior to April 21, 
1998, for the grant of a 50 percent rating for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.155, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement an evaluation in excess of 50 percent for 
PTSD.

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the PTSD disability have been properly developed.  There is 
no indication that there are additional pertinent records 
which have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

The appellant claims that his PTSD warrants an increased 
disability rating.  Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The percentage ratings in the SCHEDULE FOR 
RATING DISABILITIES represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Service connection for PTSD was granted via a rating decision 
of September 1998.  An evaluation of 50 percent was assigned.  
The veteran indicated his disagreement with this 
determination and has appealed it.

A review of the pertinent evidence of record shows private 
medical records, dated in May 1994, which show the veteran 
noted to have depression.  Private medical records, dated in 
December 1997, show the veteran reporting that he is 
depressed because of Vietnam.  The report of a psychological 
evaluation, conducted in February 1998, shows the veteran 
diagnosed with PTSD.  It was noted that his current 
psychological functioning was characterized by clinically 
significant depression and anxiety.  These symptoms appeared 
to be of long-standing duration, stemming at least as far 
back as his military service.

He presented psychological symptoms related to the way his 
physical injuries have affected him, and to other long 
standing behavioral disorders and depression.  He complained 
that he cannot get in or out of his fishing boat without 
help; he feels down and discouraged much of the time, lacks 
interest or desire to do things used to enjoy and instead he 
just lays around the house, smoking cigarettes and drinking 
coffee; he can no longer dance, cannot walk down an incline; 
he has much difficulty trying to dress himself; his sleep is 
poor; his appetite has improved and he's gained some weight; 
he is trying to cut back on his drinking.  He reported that 
at times he has heard his name being called out and wondered 
if there were ghosts around him.  He attributed his problems 
to his 11 months of service in Vietnam.  

A letter from Dr. Evans, dated in May 1998, notes that he 
first treated the veteran in December 1997 for a back 
disorder.  The veteran evinced a distrust of VA and the 
military, complaining that VA had called him a liar by 
denying his claim.  During the examination he continued to 
vent his distrust of "incompetent authority".  Dr. Evans 
stated that he felt the veteran was 100 percent disabled due 
to his PTSD.  He referred the veteran to Dr. Moneypenny.

The report of a VA examination, conducted in August 1998, 
shows the veteran complaining of painful intrusive memories 
of his combat experiences that occur on an almost nightly 
basis.  He reported distress when exposed to stimuli which 
remind him of his experiences such as the sound of 
helicopters and unexpected loud noises.  He reported that he 
avoids being around crowds and this has led to general social 
avoidance.  He stated that he has decreased interest in 
previously pleasurable activities including most social 
interaction and outdoor activities such as fishing and 
hunting.  He reported that he spends most of his days sitting 
at home being unable to even concentrate enough to read.  He 
described emotional detachment, staying in his room most of 
the day and feeling that he is walled off from other people.  
He reported a disturbed sleep pattern, and difficulty with 
anger, irritability, and short temper.  He reported that he 
is also hypervigilant, checking his locks at all times during 
the night.  He startles quite easily.

He was noted to be married for 27 years and to be retired 
since 1995 after working for the Army for 15 years at Ft. 
Chaffee.  He retired secondary to physical problems.  Mental 
status examination showed he was alert, oriented, and 
cooperative.  He was demoralized and anxious.  His affect was 
somewhat blunted.  His thoughts were clear and goal oriented.  
There was no evidence of delusions or hallucinations.  His 
cognitive abilities were grossly intact and there was no 
suicidal ideation.  The diagnosis was chronic PTSD.

Private medical records, dated in February 1999, show the 
veteran evaluated with PTSD, intermittent suicidal ideas with 
depression, and difficulty in relations with other 
individuals.  It was noted that he had serious psychological 
disturbances, in addition to, and exacerbated by, his 
physical ailments.  Diagnoses included depression, anxiety, 
PTSD, alcohol abuse and pain disorder.

The severity of PTSD is currently ascertained, for VA rating 
purposes, by application of the criteria set forth in 
Diagnostic Code 9400 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999).  Under these criteria, 
a 50 percent rating would be appropriate if the disorder is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

There is no indication that Dr. Evans is a specialist in the 
field of psychiatry or psychology.  The veteran was seeing 
him for a back injury.  The veteran's distrust of VA and 
"incompetent authority" was unlikely to be related to his 
PTSD claim, as he had yet to make it.  He was denied VA 
pension benefits in April 1996 because his family income was 
in excess of limits set by law.  He made no other claims 
until April 1998.

The Board notes that although the veteran complained of 
painful intrusive memories of his combat experiences that 
occur on an almost nightly basis on VA examination, the 
record shows that he has not claimed any combat experiences 
as stressors, and was, in fact a communications center 
operator during his service in Vietnam.  His only confirmed 
stressor was knowing two other soldiers who were killed at a 
baseball game, not in the veteran's presence.  Although the 
veteran complained of suicidal ideation in private medical 
records in February 1999, this was not found on VA exam in 
August 1998.  Private medical records indicate that his 
claims of suicidal ideation are related to his separately 
diagnosed, and long standing, depression.  The record shows 
that the veteran has been married for more than 27 years.  He 
maintained consistently gainful employment from his discharge 
from service until his retirement, due to physical 
disability, in 1995.  His last employment covered a span of 
15 years.  

The Board concludes that the evidence of record will not 
support an evaluation in excess of 50 percent.  The record 
does not show occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.


2.  Entitlement to an effective date earlier than April 21, 
1998 for the assignment of a 50 percent evaluation for PTSD.

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

Under laws and regulations pertaining to the effective date 
of awards, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final adjudication, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (1999).

Any communication indicating an intent to apply for one or 
more benefits from a claimant, or his duly authorized 
representative may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  A 
communication received from an attorney may not be accepted 
as an informal claim if a power of attorney was not executed 
at the time the communication was written.  38 C.F.R. § 3.155 
(1999).

A review of the evidence of record shows that the veteran's 
attorney, James W. Stanley Jr., submitted a letter to VA, 
dated February 26, 1998, received at the RO February 28, 
1998, and an accompanying Report of Psychological Evaluation, 
dated February 17, 1998.  Mr. Stanley indicated that he 
wished to have the report made an official exhibit in the 
veteran's file.  He did not indicate any specific benefit 
sought.  The veteran's claims folder contains a VA Form 22a, 
Appointment of Attorney or Agent as Claimant's 
Representative.  This form appoints Mr. Stanley as the 
veteran's attorney.  It is dated April 14, 1998.  On April 
21, 1998 the RO received a formal claim for service 
connection for PTSD.  A rating decision of September 1998 
granted service connection and assigned an effective date of 
April 21, 1998, date of receipt of claim, for the 50 percent 
evaluation.

The Board concludes that the communication from Mr. Stanley, 
received February 28, 1998, cannot be construed as an 
informal claim because it was received prior to Mr. Stanley's 
appointment as the veteran's representative; and furthermore 
the communication does not indicate any specific benefit 
sought.


ORDER

Entitlement to an increased evaluation, in excess of 50 
percent, for PTSD is denied.
Entitlement to an effective date earlier than April 21, 1998 
for the assignment of a 50 percent evaluation for PTSD is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

